UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4071


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT EARL GOINS, a/k/a Robert Earl,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00669-RBH-3)


Submitted:   August 11, 2014                 Decided:   August 18, 2014


Before MOTZ, DUNCAN, and FLOYD, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Arthur   Bradley  Parham,   Assistant   United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant     to    a    written       plea    agreement,         Robert        Earl

Goins   pled    guilty   to    conspiracy         to    distribute      a    quantity        of

cocaine    and      cocaine        base,     in        violation      of      21         U.S.C.

§§ 841(a)(1), (b)(1)(C), 846 (2012).                   Goins negotiated a Fed. R.

Crim. P. 11(c)(1)(C) agreement, in which the parties stipulated

that a 132-month sentence was appropriate.                       The district court

accepted the sentencing stipulation and sentenced Goins to 132

months in prison.

            Goins     appeals.         His     attorney         has    filed        a     brief

pursuant    to     Anders     v.     California,          386    U.S.        738        (1967),

questioning whether the district court complied with Fed. R.

Crim. P. 11 and whether the sentence was reasonable.                               Goins has

filed a pro se supplemental brief raising an additional issue.

We affirm in part and dismiss in part.

            Our     review    of     the     transcript         of    Goins’        Rule     11

transcript reveals that the district court complied with the

Rule, that the plea was knowingly and voluntarily entered, and

that    Goins    conceded     his   guilt.         Accordingly,         we    affirm        his

conviction.

            We lack jurisdiction to review Goins’ sentence.                                  A

defendant may appeal a sentence to which he stipulated in a Rule

11(c)(1)(C) plea agreement only if his sentence “was (1) imposed

in violation of the law, (2) [was] imposed as a result of an

                                           2
incorrect application of the Guidelines, or (3) is greater than

the sentence set forth in the plea agreement.”                         United States v.

Calderon, 428 F.3d 928, 932 (10th Cir. 2005); see 18 U.S.C.

§ 3742(a), (c) (2012).                None of the exceptions applies here.

Goins’ sentence is below the statutory maximum of twenty years.

See 21 U.S.C. § 841(b)(1)(C).                      Further, the sentence was not

imposed         as    a     result   of   an       incorrect     application    of   the

Guidelines because it was based on the parties’ agreement rather

than       on   the       district   court’s       calculation    of    the   Guidelines

range.          See United States v. Brown, 653 F.3d 337, 339-40 (4th

Cir. 2011); United States v. Cieslowski, 410 F.3d 353, 364 (7th

Cir. 2005).           Finally, 132 months is the exact sentence set forth

in the plea agreement.               Accordingly, we conclude that we may not

review Goins’ stipulated sentence. *

                 Pursuant to Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                           We

therefore affirm Goins’ conviction but dismiss the appeal of his

sentence.            This court requires that counsel inform his client,

in writing, of the right to petition the Supreme Court of the


       *
       Because Goins’ sentence was based on the agreement and not
the Guidelines, we decline to address his contention in the
pro se brief that he was improperly determined to be a career
offender.    We note, however, that he had more than enough
criminal history points to place him in criminal history
category VI.



                                               3
United States for further review.          If Goins requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.           Counsel’s motion must

state that a copy thereof was served on his client.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     4